Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Caroline Lott Douglas, PA,
(NPI Number 1295061208)
Petitioner
v.
Centers for Medicare and Medicaid Services.
Docket No. C-11-329
Decision No. CR2406

Date: August 3, 2011

DECISION

Surgical Group of Gainesville (Surgical Group) on behalf of Petitioner Caroline Lott
Douglas appeals the determination of First Coast Service Options, Inc. (FCSO), a
Medicare contractor, that she was not eligible for enrollment in the Medicare program
earlier than October 5, 2010 and could not submit claims for payment for services
performed or delivered earlier than September 6, 2010. I grant the Centers for Medicare
and Medicaid Services’ (CMS’s) motion for summary judgment finding that Petitioner’s
effective date of enrollment was October 5, 2010 and the retrospective billing period
started on September 6, 2010.

I. Background

Petitioner is a Certified Physician’s Assistant employed by the Surgical Group in Florida.
On Petitioner’s behalf, the Surgical Group attempted to complete a Medicare application
online through the Provider Enrollment, Chain and Ownership System (PECOS).'
Because of a system error or problem due to system maintenance, Surgical Group was
unable to complete the online enrollment application and subsequently submitted a paper
application through the mail. On October 5, 2010, FCSO received Petitioner’s new
enrollee Medicare application form. CMS Ex. 1. FCSO processed and approved
Petitioner’s application. By letter dated December 7, 2010, FCSO notified Petitioner that
her application had been approved with an effective date of September 6, 2010,” thirty
days before October 5, 2010, the date of receipt of her application that was processed to
approval. CMS Ex. 3.

By letter dated December 10, 2010, Petitioner requested reconsideration review. CMS
Ex. 4. Petitioner requested that her effective date be changed to August 1, 2010, the date
she started working at Surgical Group. On February 9, 2011, FCSO informed Petitioner
that her request for reconsideration of her effective date of her Medicare enrollment had
been denied. CMS Ex. 5.

On February 28, 2011, Petitioner filed a hearing request with the Civil Remedies
Division (CRD) of the Departmental Appeals Board (Board). An Acknowledgment and
Initial Docketing Order was sent to the parties on March 8, 2011. On April 15, 2011,
CMS filed a Motion for Summary Judgment and brief (CMS Br.), accompanied by five
exhibits (CMS Ex. 1-5). On April 14, 2011, Petitioner filed a Report of Readiness
accompanied by two exhibits (P. Exs. 1-2) claiming there had been a system error in the
PECOS system that prevented Petitioner from filing an earlier Medicare enrollment
application. On April 20, 2011, Petitioner filed a Response brief (P. Response)
accompanied by two additional exhibits labeled P. Ex 3 and P. Ex. 4. Subsequently, a
fifth exhibit, a recorded CD, was offered by Petitioner. On May 3, 2011, I sent a letter to
the parties directing them to submit further briefs on the issue of the materiality, if any, of
any alleged malfunction in the PECOS system. I also directed Petitioner to submit any
additional exhibits it wished to proffer including a typed transcript of the conversation
recorded on the proffered CD and an affidavit concerning whether the other party or
parties were aware that a recording was being made. Petitioner ultimately submitted a
total of eight exhibits (P. Ex. 1-8) on May 12, 2011, including the exhibits previously
offered. CMS’s reply brief (CMS Reply) was filed on June 24, 2011. Petitioner’s

' PECOS is a “web-based enrollment process, which is based off of the information
collected on the CMS-855 forms.” CMS Medicare Program Integrity Manual (MPIM),
Ch. 10, § 1.2.

> T disagree with September 6, 2010 being described as the “effective date,” as I explain
later in my analysis.
rebuttal brief (P. Rebuttal) was filed on July 1, 2011. I admit all proffered exhibits into
evidence.*

II. Applicable Law

The Social Security Act (Act) authorizes the Secretary of Health and Human Services
(Secretary) to promulgate regulations governing the enrollment process for providers and
suppliers. Act §§ 1102, 1866(j); 42 U.S.C. §§ 1302, 1395cc(j). Under the Secretary’s
regulations, a provider or supplier that seeks billing privileges under Medicare must
“submit enrollment information on the applicable enrollment application. Once the
provider or supplier successfully completes the enrollment process . . . CMS enrolls the
provider or supplier into the Medicare program.” 42 C.F.R. § 424.510(a).

A “provider or supplier must submit a complete enrollment application and supporting
documentation to the designated Medicare fee-for-service contractor,” and that the
application must include “complete . . . responses to all information requested within
each section as applicable to the provider or supplier type.” 42 C.F.R. § 424.510(d)(1)-

(2).

The effective date of enrollment for physicians and nonphysician practitioners is set as
follows:

The effective date for billing privileges for physicians, nonphysician
practitioners, and physician and nonphysician practitioner organizations is
the later of the date of filing of a Medicare enrollment application that was
subsequently approved by a Medicare contractor or the date an enrolled
physician or nonphysician practitioner first began furnishing services at a
new practice location.

42 C.F.R. § 424.520(d). In addition, CMS permits limited retrospective billing as
follows:

Physicians, nonphysician practitioners and physician and nonphysician
practitioner organizations may retrospectively bill for services when a
physician or nonphysician practitioner or a physician or a nonphysician
practitioner organization have met all program requirements, including
State licensure requirements, and services were provided at the enrolled
practice location for up to—

* admit the telephone transcripts and the CD since both parties were aware that the call
was being recorded. The call center’s greeting warned the caller that the telephone call
might be recorded. Petitioner, since she provided the recorded CD, was of course aware
of the recording.
(1) 30 days prior to their effective date if circumstances precluded
enrollment in advance of providing services to Medicare beneficiaries, or

(2) 90 days [in certain emergencies.]
42 C.F.R. § 424.521 (a).
III. Issue

The issue in this case is whether CMS had a legitimate basis for finding that October 5,
2010 was the effective date for Petitioner’s Medicare enrollment and billing privileges.

IV. Analysis

My findings of fact and conclusions of law are set forth in italics and bold in the
discussion captions of this decision.

A, This case is appropriate for summary judgment.

CMS argues that it is entitled to summary judgment. The Departmental Appeals Board
(Board) stated the standard for summary judgment:

Summary judgment is appropriate when the record shows that there is no
genuine issue as to any material fact, and the moving party is entitled to
judgment as a matter of law. . . . The party moving for summary judgment
bears the initial burden of showing that there are no genuine issues of

material fact for trial and that it is entitled to judgment as a matter of law... .
To defeat an adequately supported summary judgment motion, the non-moving
party may not rely on the denials in its pleadings or briefs, but must furnish
evidence of a dispute concerning a material fact — a fact that, if proven, would
affect the outcome of the case under governing law. . . . In determining
whether there are genuine issues of material fact for trial, the reviewer must
view the evidence in the light most favorable to the non-moving party, drawing
all reasonable inferences in that party’s favor.

Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300 at 3 (2010) (citations omitted). An
Administrative Law Judge’s (ALJ’s) role in deciding a summary judgment motion differs
from its role in resolving a case after a hearing. The ALJ should not assess credibility or
evaluate the weight of conflicting evidence. Holy Cross Vill. at Notre Dame, Inc., DAB
No. 2291, at 5 (2009). The Board has further stated, “[i]n addition, it is appropriate for
the tribunal to consider whether a rational trier of fact could regard the parties’
presentation as sufficient to meet their evidentiary burden under the relevant substantive
law.” Dumas Nursing and Rehab., L.P., DAB No. 2347, at 5 (2010).

I must accept evidence in the light most favorable to the non-moving party and draw all
reasonable inferences in that party’s favor. Therefore, I accept Petitioner’s claim that
Sharon Manger, an employee of Surgical Group, “attempted to use the automated PECOS
internet system the week of September 20, 2010 and the system failed to work . . .
resulting in the PECOS help desk personnel requesting that a mailed in application be
sent instead. This delayed CMS receiving the application on or about September 20,
2010 until October 5, 2010.” P. Response at 3. Petitioner does not dispute any of the
other material facts presented by CMS. P. Response at 2. Petitioner’s evidence does not
place in dispute any fact material to my resolution of the case. Therefore, summary
judgment is appropriate for this case.

The admission of new documentary evidence is limited by 42 C.F.R. § 498.56(e), and a
party must show good cause for submitting evidence for the first time at the ALJ level. It
appears Petitioner’s exhibits are documentary evidence submitted for the first time at the
ALJ level, and this evidence was not available to CMS at the time of the reconsideration
decision. Petitioner appears pro se and has not explicitly argued that good cause exists to
submit this new evidence. However, in this case, in order to fully consider the evidence
in the light most favorable to the non-moving party, and because I am not certain whether
the evidence Petitioner submitted is new because of the lack of any objection from CMS,
I will not exclude any evidence Petitioner has submitted.

B. FCSO’s October 5, 2010 receipt of Petitioner’s enrollment application
necessarily determines her effective date and retrospective billing privileges.

It is undisputed that on October 5, 2010, FCSO received Petitioner’s paper Medicare
enrollment application. This application was processed and subsequently approved by
FCSO.

The determination of the effective date of Medicare enrollment is governed by 42 C.F.R.
§ 424.520. Section 424.520(d) provides that the effective date for enrollment for
nonphysicians, among others, is “the later of the date of filing of a Medicare enrollment
application that was subsequently approved by a Medicare contractor or the date an
enrolled physician or nonphysician practitioner first began furnishing services at a new
practice location.” (Emphasis added). The “date of filing” is the date that the Medicare
contractor “receives” a signed provider enrollment application that the Medicare
contractor is able to process to approval. 73 Fed. Reg. 69,725, 69,769 (Nov. 19, 2008).
It is well settled that the date of filing is the date the Medicare contractor receives an
approvable application. Jennifer Tarr, M.D., DAB CR2142 (2010); Michael Majette,
D.C., DAB CR2142 (2010); Roland J. Pua, M.D., DAB CR2163 (2010); Rizwan Sadiq,
M.D., DAB CR2401 (2011).
De

Although FCSO erroneously referred to September 6, 2010 as Petitioner’s “effective
date” (CMS Ex. 3), regulations actually require the contractor to assign the date of receipt
of the application as the effective date of Petitioner’s enrollment while permitting the
contractor to grant retrospective billing privileges for 30 days prior to the effective date.
42 C.F.R. § 424.521(a)(1). Thus, I am treating FCSOs action as if it intended to set
September 6, 2010 as the earliest date for which Petitioner may submit claims, with the
effective date of Petitioner’s enrollment as October 5, 2010.

Petitioner attempted to submit an enrollment application through the PECOS system but
that attempt was not successful. In the hearing request, Petitioner conceded that the
application was not successfully submitted or received electronically by CMS. Petitioner
states in the hearing request that “the PECOS system failed to function properly thus
preventing [Ms. Manger] from retrieving the verification of acceptance of the application
... [a manual application was submitted] since the PECOS system was not working at
the time or that the data submitted could not be retrieved by the EUS support staff.”*
Petitioner’s Exhibit 1 is a statement in lieu of testimony from Ms. Manger in which she
asserts “‘[a]fter completion of the application online, I hit the submit button, and
immediately an error occurred, which stated that there had been a system error. I tried to
go back in and see if the application had been saved and, to my disappointment, it had
not... . [The EUS help desk] said that if I received an error message that I could reenter
it or submit it manually. They even mentioned that they were having problems with the
system. Therefore, I printed a blank Medicare application and filled it out manually.” P.
Ex. 1. An individual from the Medicare Part B provider customer service told Ms.
Manger, “It is a real possibility that you’re caught in . . . [a] system maintenance and your
information may be lost... .” P. Ex. 7, at 3.

Petitioner relies on the MPIM which states that “[t]he submission of a PECOS Internet
application will immediately place the L & T (logging and tracking) record into a
‘Received’ status.” MPIM, Ch. 10, § 4.15; P. Ex. 4. Petitioner asserts that her
application was received on or around September 20, 2010, the date Ms. Manger used the
PECOS system.

Petitioner’s reliance on the MPIM is misplaced for two reasons. First, Petitioner has tried
to frame her argument as if she had actually successfully submitted the Medicare
application through the PECOS but that is a mischaracterization of the facts. The MPIM
only applies to successfully-submitted PECOS applications. Petitioner merely attempted
to submit an application but that attempt was not successful. It is evident that CMS never
received the PECOS application electronically and that the first application that it did
actually receive was the paper application received on October 5, 2010. A malfunction of
the PECOS provides no legal justification to allow Petitioner to be enrolled on a date

* EUS stands for the External User Services.
earlier that the date specified in 42 C.F.R. § 424.520(d). The date that governs Medicare
enrollment is the date CMS “receives” the Medicare enrollment application.

Second, I am bound by applicable statute and regulations. Unlike the Medicare statute
and regulations, however, the MPIM, which is merely CMS guidance to its contractors,
does not have the force and effect of law and is not binding on me. See Fady Fayad,
M.D., DAB No. 2266, at 10 n.6. (2009) (citing Massachusetts Executive Office of Health
and Human Servs., DAB No. 2218, at 12 (2008)); Foxwood Springs Living Ctr., DAB
No. 2294, at 8-9 (2009).

Petitioner argues that the date of filing is not equivalent to the date of receipt. Petitioner
does not point to any case law to support that position. The sole support for Petitioner’s
position is the definition of “filing” in Black’s Law Dictionary. Petitioner asserts that
“filing” means to “record or deposit something in an organized retention system or
container for preservation and future reference.” P. Rebuttal at 2. Petitioner asserts that
it took every step required to “record or deposit” the application into the PECOS system.
Unfortunately the attempt to record or deposit Petitioner’s Medicare application online
was not successful and CMS never received the enrollment application electronically. As
stated above, the “date of filing” is the date that the Medicare contractor “receives” a
signed provider enrollment application that the Medicare contractor is able to process to
approval. 73 Fed. Reg. 69,725, 69,769 (Nov. 19, 2008).

Petitioner also attempts to apply contract law to this case and uses terms such as offeree,
acceptance, mailbox rule, common business practice, good faith, and reasonable
accommodation. All of Petitioner’s arguments are unavailing because I am bound by
applicable stature and regulations.

Last, Petitioner argues that Medicare has received a benefit without reimbursing
Petitioner for her services. I am unable to grant the relief that Petitioner requests.
Petitioner’s argument amounts to a claim of equitable estoppel. It is well-established by
federal case law, and in Board precedent, that: (1) estoppel cannot be the basis to require
payment of funds from the federal government; (2) estoppel cannot lie against the
government, if at all, absent a showing of affirmative misconduct, such as fraud; and (3) I
am not authorized to order payment contrary to law based on equitable grounds. See,
e.g., Office of Personnel Mgmt. v. Richmond, 496 U.S. 414 (1990); Heckler v. Cmty.
Health Servs. of Crawford County, Inc., 467 U.S. 51 (1984); Oklahoma Heart Hosp.,
DAB No. 2183, at 16 (2008); Wade Pediatrics, DAB No. 2153, at 22 n.9 (2008), aff’d,
567 F.3d 1202 (10th Cir. 2009).

V. Conclusion

For the reasons explained above, based on the undisputed facts that FCSO did not receive
a completed enrollment application from Petitioner until October 5, 2010, I conclude that
Petitioner’s effective date of enrollment was October 5, 2010 and the retroactive billing
period started on September 6, 2010.

/s/
Richard J. Smith
Administrative Law Judge

